Citation Nr: 1808034	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a knee disorder, diagnosed as traumatic osteoarthritis.

2.  Entitlement to service connection for left foot hallux valgus (bunion) of the first metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to August 1985 and from October 2008 to September 2011, with additional periods of reserve service in the National Guard.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

An appeal on the issue of entitlement to service connection for sleep apnea was also perfected by the Veteran.  However, in a May 2016 rating decision, he was granted service connection for this disorder.  Therefore, the Board considers this a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

A travel hearing was held by the undersigned Veterans Law Judge in November 2017.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  Veteran's osteoarthritis of the left knee is not etiologically related to service.

2.  The Veteran's hallux valgus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left knee osteoarthritis have not been met.  38 U.S.C. §§1110, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

2.  The criteria for service connection for hallux valgus have not been met.  38 U.S.C. §§1110, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters to the Veteran. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim subject to this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service Connection

In this case, the Veteran is seeking service connection for residuals from an injury to his left knee, which he claims occurred during a drill weekend.  The Veteran also seeks service connection for a left foot disorder, which he claims was incurred during his active duty service.  Based on the evidence of record, service connection is not warranted. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110 , 1131. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).

Certain chronic diseases, including arthritis of the knees, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2014). 

The Veteran may also be eligible for benefits based on any period of reserve active duty for training (ACDUTRA) where he was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) where he was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101 (21), (22), (23), (24), 106, 1110, 1131 (2014); 38 C.F.R. §§ 3.6 (a)-(d), 3.303(a) (2014); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).

The terms injury and disease are distinguishable.  Specifically, an injury must constitute some external event that occurs during a period of ACTUDRA or INACDUTRA, but may encompass any event that results in a disabling condition even though the resulting disability was not immediately manifest.  However, the fact that a disorder merely became manifest during a period of INACDUTRA may not be sufficient for VA purposes.  VAOPGCPREC 86-90 (1990), 56 Fed. Reg. 45,712 (1990).

Left Knee

In this case, service connection for left knee osteoarthritis must be denied because the evidence does not show that the Veteran's left knee osteoarthritis was incurred or aggravated as a result of service.  

The Veteran, through his representative, asserts that his injury was incurred during a period of inactive duty for training (INACDUTRA).  Unfortunately, the Board is unable to grant service connection based solely on this statement, as it is inconsistent with the other evidence of record.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Aside from a general assertion that the injury occurred during a drill weekend, the Veteran does not identify the specific circumstances of his injury.  Indeed, he testified at his November 2017 hearing that there was no particular injury to his knee in service.  He also testified that he could not remember the date of the drill weekend.  The Veteran's representative suggested that it was "sometime in the middle of 2006."  However, a medical record documents treatment for a knee disorder prior to 2006, in October 2005.  Thus, the Veteran's assertion of an in-service injury cannot substantiate his claim for service connection.  

Moreover, while the Veteran's pre-deployment examination dated October 2006 noted his knee symptoms, the record does not reflect that this disorder was aggravated, or permanently worsened, during his later period of active service.  First, despite a December 2009 MRI examination documenting his arthritis, there is no indication in the Veteran's service records that his left knee arthritis permanently worsened.  This finding is confirmed by the Veteran's December 2015 VA examination report where, after a review of the Veteran's his service records, the examiner concluded that the Veteran's left knee injury was not permanently worsened during his active service from October 2008 to September 2011.  Because incurrence or aggravation of a left knee disorder is not shown in service or within one year of separation, service connection cannot be granted.

In light of the foregoing, the Board concludes that service connection for the Veteran's left knee disorder is not warranted.  Accordingly, service connection for the Veteran's left knee disorder is denied.
 
Left Foot

The Veteran also claims entitlement to service connection for hallux valgus of the left foot, which he claims was incurred due to wearing hard boots during service.  Unfortunately, service connection is not warranted for the Veteran's left foot.  

First, while the Veteran's service treatment records do reflect treatment for a bunion in service, they do not reflect any other injury to the Veteran's left foot.  The bunion treatment was recorded ten days after the Veteran's entry onto duty.  Given that the Veteran applied for service connection within mere months of his separation, his credibility as to continuity of symptomatology since service is not at issue. 

However, service connection cannot be granted because there is no indication from the competent medical evidence of a nexus between the Veteran's symptoms of hallux valgus and his active service.  Specifically, a VA examiner, in reports dated December 2015 and March 2016, explained that the Veteran's hallux valgus was less likely than not caused by, related to, or aggravated by service.  According to the examiner, hallux valgus is a chronic condition, and cannot be developed within the ten days in which the Veteran asserts his disorder developed.  Moreover, there is no indication that the disorder worsened in severity since it was first identified.  Moreover, the Veteran was noted to not have hallux valgus or any other chronic foot abnormality at his April 1985 entrance exam.  Accordingly, it is less likely than not that the Veteran's hallux valgus, which onset a mere ten days later, is related to the conditions of his service. 

In arriving at this conclusion, the Board acknowledges the Veteran's statements relating his current disorders to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of his foot disorder or whether his left knee disorder has worsened in severity.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  The Veteran is not competent to identify a nexus between his service and his current disorder.  Only medical professionals are qualified to determine whether the Veteran's symptoms are due to the boots he wore in service.  See Id.  While the Board does not dispute the Veteran's credibility in describing his symptoms, the weight of the medical evidence is against a finding that it was caused, related to, or aggravated by active service.  Therefore, the Veteran's lay statements that his current disorder is related to his time in service are found to lack competency. 

In sum, the most probative evidence of record shows no link between the Veteran's hallux valgus and an event, injury, or disease incurred in service.  Based on the evidence of record, the Veteran's claim must be denied.
 

ORDER

Entitlement to service connection for traumatic osteoarthritis is denied.

Entitlement to service connection for hallux valgus is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


